Citation Nr: 1024447	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an effective date prior to February 27, 
2007, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date prior to February 27, 
2007, for the grant of service connection for degenerative 
disc disease C6-C7.

4.  Entitlement to a higher initial evaluation for 
degenerative disc disease C6-C7, currently evaluated as 20 
percent disabling.  

5.  Entitlement to a higher initial evaluation for right 
shoulder impingement syndrome with rotator cuff tear, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to service connection for right upper 
extremity neuropathy.

7.  Entitlement to service connection for right hip 
disability.  

8.  Entitlement to service connection for bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979, and from January 1980 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran had filed appeals concerning the rating to be 
assigned for tinnitus and the issue of service connection for 
hearing loss.  However, he withdrew those issues from appeal 
in a June 2009 statement.  

Certain issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran filed his original claims for service 
connection for tinnitus and for service connection for 
degenerative disc disease C6-C7 on February 27, 2007.

2.  The Veteran does not have forward flexion of his cervical 
spine limited to 15 degrees or less; favorable ankylosis of 
his entire cervical spine; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  An effective date prior to February 27, 2007, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

2.  An effective date prior to February 27, 2007, for the 
grant of service connection for degenerative disc disease C6-
C7 is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease, C6-C7, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letters dated in February and March 2007.  The March 2007 
notice contained the information required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), concerning effective 
dates and degree of disability.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations for 
his cervical spine in July 2007 and March 2009; and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise. 

With regard to the issues addressed on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on these claims at this time.

Entitlement to effective dates prior to February 27, 2007, 
for the grant of service connection for tinnitus and 
degenerative disc disease, C6-C7 

The Veteran has appealed the RO's January 2008 rating 
decision setting February 27, 2007, as the effective date for 
the grant of service connection for tinnitus and degenerative 
disc disease, C6-C7.  He feels that since cervical spine 
degenerative disc disease was diagnosed by VA in 2004, an 
earlier effective date is warranted.  He apparently feels 
that the VA medical record diagnosing that condition should 
be treated as an informal claim.  The Veteran likewise feels 
that earlier effective dates can be assigned under 38 C.F.R. 
§ 3.400(o)(2).  

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157(b)(1).

The effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The exception to the rule allows for the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The Board has determined that an effective date prior to 
February 27, 2007 for the grant of service connection for 
tinnitus and degenerative disc disease, C6-C7 must be denied.  
In this case, on February 27, 2007, the Veteran filed his 
claim for service connection for these disabilities.  There 
is no record of an informal or formal claim for either 
disorder filed prior to February 27, 2007.  There is no 
correspondence of record from the Veteran received prior to 
February 27, 2007, that makes any mention of tinnitus or a 
cervical spine disability or shows an intent to apply for 
service connection for either.  A claim for service 
connection for either was not received within one year of 
separation from service.  Thus, the Board finds no legal 
basis for awarding service connection for tinnitus or 
degenerative disc disease, C6-C7 any earlier than February 
27, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 
3.155(a), 3.400.  The Board notes that the Veteran feels that 
the provisions of 38 C.F.R. § 3.157 permit an earlier 
effective date for his cervical spine disability.  However, 
those provisions permitting an earlier effective date apply 
only when a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  Service connection had not been 
allowed for cervical spine disability or denied because it 
was not compensable prior to February 27, 2007.  The Veteran 
likewise feels that earlier effective dates can be assigned 
under 38 C.F.R. § 3.400(o)(2).  However, that section applies 
only to increased ratings after service connection has 
already been granted.  Service connection had not already 
been granted prior to February 27, 2007, in the Veteran's 
case.

Evaluation of degenerative disc disease, C6-C7

The Veteran appeals the RO's denial of a higher rating for 
degenerative disc disease of C6-C7, rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
................................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
......40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
.....10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

To obtain a 30 percent rating for degenerative disc disease, 
C6-C7 under 38 C.F.R. § 4.71a's General Rating Formula for 
Diseases and Injuries of the Spine, the evidence would have 
to show forward flexion of the cervical spine limited to 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  This is not shown or nearly approximated.  
On VA examinations in July 2007 and March 2009, the Veteran 
flexed his cervical spine to 30 degrees.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 do not assist.  The veteran had no 
pain on motion in July 2007 and no change in range of motion, 
coordination, fatigue, endurance, or pain level on repetitive 
motion.  He had pain throughout on VA examination in March 
2009, but there was no spasm, extension was to 15 degrees, 
right lateral rotation was to 10 degrees, and left lateral 
rotation was to 45 degrees.  Right lateral flexion was to 5 
degrees and left lateral flexion was to 10 degrees.  Motor 
strength was 5/5 and there was only give away weakness.  
There were no additional limitations following repetitive use 
other than increased pain.  There were no flare-ups and there 
was no effect of incoordination, fatigue, weakness, or lack 
of endurance on his spine function.  A higher rating has been 
considered but is not warranted under the incapacitating 
episodes criteria for intervertebral disc syndrome.  The 
Veteran has not complained of or been treated for any 
incapacitating episodes.  On VA examination in July 2007, he 
stated that he was on no medications at that time and that he 
had had no incapacitating episodes in the past year.  In 
March 2009, he indicated that there were no periods of 
incapacitation.  Incapacitating episodes having a total 
duration of at least four weeks during the past 12 months are 
not shown.  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated 
with the Veteran's disability appear to fit squarely within 
the applicable rating criteria.  As such, extraschedular 
consideration is not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

In light of the above, a rating in excess of 20 percent  is 
not warranted.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date prior to February 27, 2007, for the grant 
of service connection for tinnitus is not warranted.  An 
effective date prior to February 27, 2007, for the grant of 
service connection for degenerative disc disease, C6-C7 is 
not warranted.  A rating in excess of 20 percent for 
degenerative disc disease C6-C7 is not warranted.  To this 
extent, the appeal is denied. 


REMAND

In February 2010, the Veteran raised the matter of service 
connection for low back disability secondary to his 
service-connected right shoulder impingement syndrome.  No VA 
medical opinion has been obtained regarding this claim, and 
one is required per 38 C.F.R. § 3.159.  Additionally, the RO 
must give the Veteran VCAA notice concerning secondary 
service connection for low back disability secondary to 
service-connected right shoulder impingement and consider the 
matter of secondary service connection for low back 
disability in the first instance.  

In a March 2009 rating decision, the RO granted service 
connection for right shoulder disability, assigning a 20 
percent rating.  The RO also denied claims of service 
connection for right upper extremity neuropathy, for right 
hip disability, and for bilateral knee disability.  The 
Veteran filed a notice of disagreement concerning these 
issues in August 2009.  It does not appear that a statement 
of the case has been issued with regard to these issues.  
Accordingly, remand for the issuance of a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to  the Veteran notifying him of 
(1) the information and evidence not of 
record that is necessary to 
substantiate the claim for service 
connection for low back disability on a 
secondary basis; (2) the information 
and evidence that VA will seek to 
provide; (3) the information and 
evidence the claimant is expected to 
provide; and (4) request that he 
provide any evidence in his possession 
that pertains to his claim.  

2.  Thereafter, the Veteran should be 
scheduled for  a VA back examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in connection with the 
examation.  All necessary special 
studies or tests are to be 
accomplished.  All current low back 
disorders shold be identified. 

     a.  As to each current low back 
disability, the examiner should offer  
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that such low 
back disability was manifested during 
the Vetearn's active duty service or 
otherwise causally related to service. 

     b.  As to each current low back 
disability, the examiner should offer  
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that such low 
back disability was proximately caused 
by or aggravated by the Veteran's 
service-connected right shoulder 
impingement.  A rationale should be 
furnished.  

3.  After completion of the above, the RO 
should review the expanded record 
(including all evidence received since 
the most recent supplemental statement of 
the case) and determins if  service 
connection is warranted for low back 
disability, including service connection 
for low back disability as secondary to 
the Veteran's service-connected right 
shoulder impingement.  If the benefit 
sought on appeal remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

4.  With regard to the issues of 
entitlement to a higher rating for 
right shoulder disability, and the 
issues of service connection for right 
upper extremity neuropathy, for right 
hip disability, and for bilateral knee 
disability, the RO should also take 
appropriate action pursuant to 38 
C.F.R. § 19.26, including issuance of a 
statement of the case so that the 
Veteran may have the opportunity to 
complete an appeal as to these issues 
by submitting a timely substantive 
appeal if he so desires.  

The case should then be returned to the Board for appellate 
review of all issues properly in appellate status at that 
time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


